ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant’s main complaint herein is relative to the facts, his contention being that they are insufficient to show him guilty of the offense charged.
There is no néed to again relate the facts as set forth in the original opinion. Under the careful trial judge’s charge, the appellant’s defense was properly presented to the jury, and they failed to give it credence. We do not think we would be justified in setting their verdict and judgment aside under the facts herein shown.
The motion is overruled.